UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ORNRAT KEAWSRI, et al.,
                                                                 :
                                      Plaintiffs,                :       17-CV-2406 (VEC) (OTW)
                                                                 :
                     -against-                                   :                 ORDER
                                                                 :
RAMEN-YA INC., et al.,                                           :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ respective briefing regarding Plaintiffs’ Motion to

Compel. (ECF 228). Plaintiffs allege that Defendants Ramen-Ya, Inc., Miho Maki, and Masahiko

Negita (collectively “RYI Defendants”) objected to Plaintiffs’ discovery requests, namely those

pertaining to tax documents and management documents, and subsequently refused to

produce documents related to those requests.1 (ECF 229 at 10-11). 2 Plaintiffs further seek

sanctions and attorney’s fees in connection with their motion. For the following reasons,

Plaintiffs’ Motion to Compel is GRANTED. Plaintiffs’ related request for sanctions and attorney’s

fees is DENIED without prejudice.




1
  Plaintiffs’ motion is directed solely against the RYI Defendants because counsel agreed that the RYI Defendants
were in sole possession of both RYI’s and Y&S’s documents and consequently would produce Y&S’s discoverable
documents. See ECF 224 (Jan. 15, 2019 Conf. Tr. 21:5-7).
2
  Both parties submitted attorney declarations that essentially functioned as additional legal arguments. (ECF 229,
236). The Court will exercise its discretion and consider the arguments as part of their respective memoranda of
law. See Revise Clothing, Inc. v. Joe’s Jeans Subsidiary, Inc., 687 F. Supp. 2d 381, 387 (S.D.N.Y. 2010). However, the
parties are hereby warned that any future use of declarations to provide unsupported facts or legal arguments
may result in the striking of the declaration in its entirety and/or the imposition of sanctions.
        I.   RFPs 44-49, 52-55 (Tax Documents)

         Plaintiffs argue that because they lack documentation from Defendants regarding the

amount of tips withheld from Plaintiffs, tax and wage documents are necessary to estimate the

amount of tips Plaintiffs would have received. Specifically, Plaintiffs seek (1) RYI and Y&S

international Corp.’s (“Y&S”) federal income tax filings, (2) RYI and Y&S’s federal employment

tax filings, (3) RYI and Y&S’s New York state NYS-45 filing, and (4) RYI and Y&S’s filings with their

workers’ compensation and disability insurance carriers that reflect employees’ compensation.

Defendants respond that Plaintiffs already have sufficient documents to calculate damages, and

that tax documents in particular would not provide any additional relevant information. (ECF

235).

         While tax documents are not privileged, Plaintiffs must show (1) relevancy and (2) a

compelling need for the documents. See Ellis v. City of New York, 243 F.R.D. 109, 111-12

(S.D.N.Y. 2007). Plaintiffs have met the first prong because Defendants’ reported gross revenue

and/or wages paid may be useful to calculate the amount of withheld tips. The second prong is

also satisfied through Plaintiff’s unrefuted contention that Defendants’ document production

does not span the entire period covered by Plaintiffs’ claims. (ECF 229 ¶¶ 22, 23). In contrast,

Defendants only reference their production of “over 1,100 pages of documents” without

referencing any documents or category of documents that responds to Plaintiffs’ requests. (ECF

235). Although Plaintiffs previously provided a damages estimate extrapolated from

Defendants’ documents, a stronger evidentiary basis for damages, such as tax returns, may be

necessary to prove Plaintiffs’ damages at trial. Because Plaintiffs have shown that they cannot

obtain information regarding actual tips collected by Defendants from Defendants’ produced


                                                  2
documents, the RYI Defendants shall produce to Plaintiff the requested tax documents in

Request Nos. 44-49 covering the period from April 3, 2014 through December 31, 2018. As

Plaintiffs agree that only the gross revenue, sales, and wages portions of the tax filings are

relevant, ECF 229 ¶ 28, Defendants may produce redacted versions of those documents to the

extent necessary to exclude confidential information not pertaining to those portions.

           Plaintiffs’ requests for filings with workers’ compensation and disability insurance

carriers were not addressed by Defendants’ opposition other than in their general argument

that Plaintiffs’ settlement demands show that prior productions were sufficient for Plaintiffs to

estimate their wages and withheld tips. Neither party provided, nor could the Court find, any

case law on why insurance coverage filings should be entitled to heightened protection similar

to tax returns. Further, Plaintiffs have shown that the filings are relevant to their claim of

withheld wages/tips by needing to compare reported wages with actually paid wages. (ECF 229

¶ 26). Therefore, the RYI Defendants shall produce the worker’s compensation and disability

insurance filings sought in Request Nos. 52-55 covering the period from April 3, 2014 through

December 31, 2018 that reflect employee compensation.

     II.    RFPs 23 & 24 (Management Documents)

       Plaintiffs further seek production of documents and communications related to the

provision of management services by the RYI Defendants to Y&S. The parties do not dispute the

relevance of the operative management agreement itself, as evidenced by Y&S’s admission that

it had previously produced the management agreement to Plaintiffs and would be willing to re-

produce it again. (ECF 224 [Jan. 15, 2019 Conf. Tr. 12:5-11].)




                                                  3
       For the same reasons the management agreement is relevant to the individual

Defendants’ affirmative defense of not qualifying as Plaintiffs’ employer, documents and

communications related to or stemming from the management agreement are relevant as well.

(ECF 186 at 20). In February, the Court had already ruled that management-related documents

are related to a “fact that is directly at issue in this case.” (ECF 231 [Feb. 13, 2019 Conf. Tr.

12:22-13:3]). Indeed, Defendants did not dispute Plaintiffs’ request for management

documents in their opposition to Plaintiffs’ Motion to Compel. (ECF 235).

       The primary concern previously raised by the RYI Defendants was that Request Nos. 23

and 24 were potentially overbroad. (ECF 231, Feb. 13, 2019 Conf. Tr. 12:9-13). To determine if a

narrower request was necessary, after some colloquy, the RYI Defendants agreed to first

determine the volume of potentially responsive documents and then meet and confer with

Plaintiffs. (ECF 231, Feb. 13, 2019 Conf. Tr. 13:10-16). The Court then warned the RYI

Defendants that this initial search was necessary because “if you haven’t taken a look at what

the volume of those documents are, it is hard to make a case it’s not proportional.” (ECF 231,

Feb. 13, 2019 Conf. Tr. 12:19-22). Neither Plaintiffs nor the RYI Defendants have addressed

whether this meet and confer ever occurred or whether the RYI Defendants conducted this

initial search. This omission indicates that either such discussions were unproductive or the RYI

Defendants did not even conduct the initial search. In any event, the RYI Defendants do not

raise this point in their Opposition.

        Accordingly, the RYI Defendants shall produce the management-related documents as

requested in Request Nos. 23 & 24.




                                                   4
    III.   Attorney’s Fees

       As a result of Defendants’ nondisclosures, Plaintiffs seek “appropriate sanctions and

attorney’s fees.” (ECF 229 ¶ 31; ECF 230 at 6). Federal Rule of Civil Procedure 37 (a)(5)(A)

authorizes the Court to award attorney’s fees for unjustified nondisclosures only after the non-

movant has an opportunity to be heard. At this point, Plaintiff filed a motion to compel and

merely included the request for sanctions in the last sentence of its brief. (ECF 230 at 13). This

summary request failed to provide the RYI Defendants notice of the specific grounds for

attorney’s fees. Thus, the RYI Defendants were not afforded sufficient opportunity to respond

to the attorney’s fees request.

       As an initial matter, the Court does not find that the prior nondisclosure of tax and

insurance documents was substantially unjustified. Therefore, the parties shall brief the issue of

whether Plaintiffs are entitled to fees incurred only as it relates to the management documents

(Request Nos. 23 & 24). Plaintiffs shall file their Motion for Attorney’s Fees by May 1, 2019. The

RYI Defendants’ Opposition is due May 13, 2019. No replies are permitted. Plaintiffs’ brief must

specify (1) the basis for seeking attorney’s fees, citing case law and the record, and (2) the

amount of fees sought, supported by appropriately redacted invoices. Further, the parties

should provide evidence, including but not limited to prior communications between counsel,

in support of or in opposition to the argument that the RYI Defendants’ nondisclosure,

response, or objection was substantially unjustified.




                                                 5
    IV.    Conclusion

       For the foregoing reasons, Plaintiffs’ Motion to Compel is GRANTED. Within thirty (30)

days of the date of this Order, the RYI Defendants shall produce to Plaintiffs documents in

compliance with this Order.

       Plaintiffs’ request for attorney’s fees is DENIED at this time, with leave to renew the

request in a formal Motion for Attorney’s Fees on the briefing schedule discussed above.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: April 19, 2019                                                  Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                6
